Appeal from order of Civil Court of the City of New York, dated October 16, 1979, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order does not finally determine the proceeding within the meaning of the Constitution.
Appeals from the orders of the Appellate Division, dated September 25, 1979 (M-2783 and M-3454), dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the orders do not finally determine the proceeding within the meaning of the Constitution.